

115 HRES 192 IH: Expressing the deepest sympathy and condolences to the family of Srinivas Kuchibhotla, as well as to Alok Madasani, Ian Grillot, and all victims of hate crime throughout the United States, and calling on the Department of Justice and the President to take appropriate actions.
U.S. House of Representatives
2017-03-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 192IN THE HOUSE OF REPRESENTATIVESMarch 10, 2017Ms. Jayapal (for herself, Mr. Crowley, Ms. Barragán, Mr. Bera, Mr. Beyer, Ms. Blunt Rochester, Ms. Bonamici, Ms. Brownley of California, Mr. Carbajal, Mr. Carson of Indiana, Ms. Judy Chu of California, Mr. Cicilline, Ms. Clarke of New York, Mr. Cohen, Mr. Conyers, Mr. Costa, Ms. DeGette, Ms. DeLauro, Ms. DelBene, Mr. Doggett, Mr. Ellison, Mr. Evans, Mr. Foster, Mr. Garamendi, Mr. Gutiérrez, Ms. Hanabusa, Mr. Heck, Mr. Jeffries, Mr. Johnson of Georgia, Ms. Kaptur, Mr. Keating, Ms. Kelly of Illinois, Mr. Khanna, Mr. Kihuen, Mr. Kilmer, Ms. Kuster of New Hampshire, Mr. Larsen of Washington, Mrs. Lawrence, Ms. Lee, Mr. Lewis of Georgia, Mr. Ted Lieu of California, Ms. McCollum, Ms. Meng, Ms. Moore, Mrs. Napolitano, Ms. Norton, Ms. Pingree, Mr. Pocan, Mr. Polis, Mr. Quigley, Mr. Raskin, Mr. Rush, Ms. Schakowsky, Mr. David Scott of Georgia, Mr. Scott of Virginia, Mr. Serrano, Ms. Shea-Porter, Ms. Slaughter, Mr. Smith of Washington, Mr. Soto, Ms. Speier, Mr. Swalwell of California, Mr. Takano, Mr. Tonko, Ms. Velázquez, and Mr. Yarmuth) submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONExpressing the deepest sympathy and condolences to the family of Srinivas Kuchibhotla, as well as
			 to Alok Madasani, Ian Grillot, and all victims of hate crime throughout
			 the United States, and calling on the Department of Justice and the
			 President to take appropriate actions.
	
 Whereas on February 22, 2017, Srinivas Kuchibhotla and Alok Madasani were shot at a restaurant in Olathe, Kansas, by a visitor who witnesses indicate said get out of my country before opening fire;
 Whereas Ian Grillot intervened to try and stop the killer and was shot by the same assailant; Whereas Srinivas Kuchibhotla perished from the wounds he received at the scene;
 Whereas Srinivas Kuchibhotla is survived by his family; Whereas attacks and threats have increased against Hindu, Muslim, Arab, South Asian, Sikh, and Jewish Americans;
 Whereas a Sikh American was shot and injured in Kent, Washington, on March 3, 2017, by a gunman who reportedly told him to go back to your own country;
 Whereas a report released from South Asian Americans Leading Together (SAALT) found that hate violence against key communities during the most recent measured year was 34 percent higher than the combined 3-year period between 2011 and 2014;
 Whereas the Department of Justice rightfully began tracking hate crimes against Hindu, Sikh, and Arab Americans in 2015;
 Whereas the attacks on Srinivas Kuchibhotla and Alok Madasani, and other hate incidents across the country, have impacted Indian-American families throughout the United States, sowing fear and concern;
 Whereas South Asian American and other groups across the United States have condemned these attacks;
 Whereas South Asian Americans and other immigrant communities are too often painted as threats rather than valued for their contributions to this Nation; and
 Whereas the President’s rhetoric and actions are terrifying many American families: Now, therefore, be it
	
 That the House of Representatives— (1)expresses its deepest sympathy and condolences to the families of Srinivas Kuchibhotla, as well as to Alok Madasani, Ian Grillot, and all victims of hate crime throughout the United States;
 (2)urges the Department of Justice to carry out a full hate crime investigation into these attacks and ensure that adequate funding and resources are available to carry out other hate crimes investigations, including additional funding for Civil Rights Division prosecutors and Community Relations Service professionals; and
 (3)calls on the President to end his inflammatory rhetoric and policies, which have created a climate of fear within and amongst communities across the country.
			